Citation Nr: 1824248	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-25 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability based on compensation for residuals of a rifle explosion to lips, mouth, and teeth.

2.  Entitlement to service connection for a dental disability based on compensation for residuals of a rifle explosion to lips, mouth, and teeth.

3.  Entitlement to a disability rating in excess of 10 percent for first- and second-degree burn scars of the bilateral forearms and hands.

4.  Entitlement to an initial rating in excess of 10 percent for unstable first- and second-degree burn scars of the bilateral forearms and hands.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1963 to January 1970.  Among his decorations are the Purple Heart Medal and the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Notably, in a June 2014 rating decision, the RO awarded a separate, 10-percent disability rating for unstable first- and second-degree burn scars of the bilateral forearms and hands.  As the Veteran has not expressed satisfaction with the assigned ratings, his claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran initially requested a Board hearing in his July 2014 and July 2015 substantive appeals.  However, in written correspondence submitted in November 2017, the Veteran, through his attorney, withdrew his hearing request.

The issues of entitlement to service connection for a dental disability, for compensation purposes, and entitlement to increased ratings for burn scars of the bilateral forearms and hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied service connection for residuals of a rifle explosion to lips, mouth, and teeth.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the March 1993 rating decision relates to the basis for the prior denial of the claim for service connection for residuals of a rifle explosion to lips, mouth, and teeth.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied the claim for residuals of a rifle explosion to lips, mouth, and teeth is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the March 1993 rating decision is new and material and the claim for service connection for residuals of a rifle explosion to lips, mouth, and teeth is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

In February 1993, the Veteran filed a claim for service connection for an "injury to the mouth" resulting from an in-service rifle explosion, which he explained "causes me to have dental problems."  The claim was denied in a March 1993 rating decision.  The Veteran was notified but did not appeal the decision.  Accordingly, the March 1993 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In November 2012, the Veteran filed the instant application to reopen his claim for service connection for, inter alia, "teeth damage due to rifle explosion in 1963."  In support of his claim, he submitted a treatment note from October 1964 noting complaints of symptoms caused by a rifle explosion, which appears not to have been considered by the RO in its previous decision.  Also of record is a June 1967 treatment note indicating a history of a rifle explosion resulting in the Veteran getting two teeth knocked out.  In light of the above, the Board finds that the evidence submitted since the March 1993 rating decision, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for a dental disability is granted.


REMAND

Although the Board regrets the delay, additional evidentiary development is needed prior to final adjudication of the matters on appeal.  See 38 C.F.R. § 19.9.

Dental Disability

The Veteran seeks entitlement to service connection for a dental disability, for compensation purposes.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150.

The Veteran has asserted that in October 1964 his rifle backfired, striking his mouth and knocking out multiple teeth.  In support, he submitted a treatment note from October 1964 noting complaints of eye-related symptoms caused by a rifle explosion.  The Veteran asserts that he was given dental treatment but that these records have been lost.  As noted above, the record also includes a June 1967 treatment note indicating a history of a rifle explosion resulting in the Veteran getting two teeth knocked out.  Notably, in a February 1973 rating decision, the RO granted service connection, for treatment purposes only, for dental trauma to teeth seven and eight.  In that decision, the RO conceded that these teeth were knocked out in the reported 1964 rifle explosion.

In light of the evidence discussed above, the Board finds that an examination is needed to determine the specific nature of the Veteran's current dental disability, as well as the etiology thereof.  See 38 U.S.C. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that the disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).

Burn Scars

The Veteran last underwent a VA examination for his service-connected burn scars in November 2013.  Since that time, he has asserted that he was "still having problems" and that the ratings for these disabilities "need to be increased."  See VA Form 9 (July 2014).  A recent VA primary care note, from June 2017, reflects his report that his skin "tears easily."  In light of the lengthy period since his last examination and recent evidence demonstrating possible worsening of his symptoms, the Board finds that an updated VA examination is necessary.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from October 2017 to the present.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected burn scars of the bilateral forearms and hands.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed dental disability, for compensation purposes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should opine as to whether it is at least as likely as not (50-percent probability or more) that the Veteran's dental disability was incurred in or aggravated during service.  Specifically discuss the evidence of record indicating that the Veteran sustained injuries from a rifle explosion in October 1964 which knocked out multiple teeth.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

